                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         WESTERN DIVISION

CORY JAY GARRISON                                                      PLAINTIFF

V.                      CASE NO. 4:18-CV-776-SWW-BD

SALINE COUNTY
DETENTION FACILITY, et al.                                          DEFENDANTS

                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED WITHOUT

PREJUDICE.

     IT IS SO ORDERED, this 12th day of September, 2019.

                                            /s/Susan Webber Wright
                                            UNITED STATES DISTRICT JUDGE
